Carroll, J.
This is a petition to revoke a decree of the Probate Court for the county of Bristol of August 2, 1907, allowing the alleged will of Frederick W. Renwick who died in New Bed-ford June 12, 1907, where the will was executed in June, 1906.. J'he master found that the testator lived in New Bedford from 1902 till his death, but was of insufficient mental capacity to decide upon a change of domicil. While he lived in New Bed-ford, he received an income of about $8,000 a year from a trust administered in New York; and the inventory of his estate-showed that he had an account of $6,599.93 in one of the banks in New Bedford. The petitioner was married to Renwick in 1877 and in 1883 they ceased to live together. In 1902 a written agreement was made between Renwick, the petitioner and a. trustee, by which the husband and wife agreed to live apart, and the wife was paid $2,890 in full for support, maintenance and alimony. At the same time she entered into an agreement with one Stanhope C. Renwick by which, in consideration of the discontinuance of a libel for divorce then pending in the courts of New York, Stanhope C. Renwick was to pay her $10,000 in the event of his coming into possession of the properties held in trust, for Frederick W. Renwick under the will of Annie Renwick.
The petitioner, although she did not know the testator left any estate, and had no knowledge of the proceedings for the allowance of his will until shortly before the filing of the present petition, did know of his death; and we infer from the record she knew of this fact within a short time after he died; yet she did nothing to protect her rights until nearly twelve years had elapsed. We do not, however, find it necessary to decide the question of her loches or the question raised by the respondent’s plea in bar *101that Renwick v. Macomber, 233 Mass. 530, to which proceedings the petitioner was not a party, is res judicata of the case at bar.
In Renwick v. Macomber, supra, the next of kin petitioned for the revocation of the decree allowing the will of Frederick W. Renwick. The finding of the single justice, that when the alleged will was made Renwick was domiciled in New Bedford was approved, and it was decided that the decree of the Probate Court should not be revoked, notwithstanding the fraud of Macomber in the execution of the will and his fraud on the court in procuring its probate. In the opinion it was said at page 533, quoting from Zeitlin v. Zeitlin, 202 Mass. 205: “ ‘ It is in the interests of justice that, after a trial and final judgment in a case, the matters heard and adjudicated shall not be opened for a further hearing because of a supposed error in the determination- of the facts by the tribunal that heard the evidence. A contention that some part of the material testimony was false might be made with plausibility in a large proportion of the cases that are tried. A contentian that the prevailing party knowingly gave or procured false testimony, upon an issue involved, might be made and strongly supported in a great many cases. It is against public policy to open cases on no other ground than this/ ” This principle is decisive of the present case.
The master found that Renwick was not domiciled in New Bedford, but that Macomber acted in good faith “in making the allegation contained in the petition that Renwick last dwelt in New Bedford; ” that Macomber fraudulently concealed from the petitioner that her husband left an estate and that his will was offered for probate, and that she had no knowledge that her husband left any estate. These facts as found by the master, are not a sufficient reason for the revocation of the decree allowing the will. Although the primary proof of a will should be where the testator was domiciled at the time of his death, and this rule should not in general be departed from unless sufficient reasons are shown, there was at the time of the testator’s death in this Commonwealth property belonging to him, and if he was in fact domiciled in another State, the Probate Court had primary jurisdiction and could allow the petition for the proof of the will. Even if it were found that fraud was practised on the court in alleging that the testator last dwelt in New Bedford, the court *102still had jurisdiction of the subject matter and the petition must be denied. Bowdoin v. Holland, 10 Cush. 17. Rackemann v. Taylor, 204 Mass. 394. Morrison v. Hass, 229 Mass. 514, 517. Morrison v. Berkshire Loan & Trust Co. 229 Mass. 519, 520. See Tod v. Mitchell, 228 Mass. 541, 544; McCarron v. New York Central Railroad, ante, 64.
The publication of the citation upon the petition for probate of the will and the mailing of the copy were sufficient to justify the decree allowing the will, even if no copy of the notice was received by the petitioner. Renwick v. Macomber, supra. “ Under the rules of court, in ordinary practice, a general notice is given which is sufficient to justify final proceedings, even if in fact it fails to reach some of the persons interested. If some of the heirs are infants, idiots, or insane persons, their disqualification does not deprive the court of its power to proceed without them. . . . The decree of the court admitting the will to probate is in the nature of a judgment in rem, which establishes the will against all the world.” Bonnemort v. Gill, 167 Mass. 338, 340. The fact that the respondent fraudulently neglected to send the copy of the probate notice to the petitioner did not induce the court to take jurisdiction when none existed. The Probate Court had jurisdiction over the proceedings and it did not assume jurisdiction which it could not have exercised if the truth were known, as in Sampson v. Sampson, 223 Mass. 451. See Renwick v. Macomber, supra; Zeitlin v. Zeitlin, supra; Boyd v. Boyd, 226 Mass. 542; Gale v. Nickerson, 144 Mass. 415, 416; Clarke v. Cordis, 4 Allen, 466, 475. The Probate Court of Bristol County had full power to hear and decide the cause in the absence of the petitioner, and had jurisdiction over the subject matter.
The decree of the Probate Court must be affirmed.

So ordered.